
	
		I
		111th CONGRESS
		2d Session
		H. R. 4559
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Kissell (for
			 himself, Mr. Meeks of New York,
			 Ms. Fudge,
			 Mrs. Maloney,
			 Ms. Jackson Lee of Texas,
			 Ms. Giffords,
			 Mr. Massa,
			 Ms. Kilpatrick of Michigan,
			 Mr. Owens,
			 Mr. McMahon, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To establish a commission to review benefits provided by
		  each State to disabled veterans.
	
	
		1.Commission to review benefits
			 provided by each State to disabled veterans
			(a)EstablishmentThere is established a commission to be
			 known as the State Veterans’ Benefits Commission.
			(b)DutiesThe Commission shall evaluate—
				(1)the total amount
			 of benefits provided by each State to a covered veteran residing in such State
			 (including those benefits that a State provides to a resident regardless of
			 whether the resident is a covered veteran); and
				(2)the method in
			 which each State establishes the amount of benefits for veterans based on the
			 disability rating of the veteran.
				(c)Membership
				(1)In
			 generalThe Commission shall be composed of seven members
			 appointed as follows:
					(A)One individual appointed by the Speaker of
			 the House of Representatives.
					(B)One individual appointed jointly by the
			 President of the Senate and the President pro tempore of the Senate.
					(C)One individual appointed by the minority
			 leader of the House of Representatives.
					(D)One individual
			 appointed by the minority leader of the Senate.
					(E)Three individuals appointed by the
			 President.
					(2)AppointmentsAppointments
			 under paragraph (1) shall be made not later than 30 days after the date of the
			 enactment of this Act.
				(3)QualificationsOf
			 the seven individuals appointed under paragraph (1)—
					(A)not less than
			 three shall be disabled veterans; and
					(B)not less than one
			 shall be a medical doctor.
					(4)Chairperson and
			 Vice ChairpersonThe
			 Chairperson and Vice Chairperson of the Commission shall be elected by the
			 members.
				(5)TermsEach member shall be appointed for the life
			 of the Commission.
				(6)VacancyA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made.
				(d)Meetings
				(1)Initial
			 meetingNot later than 30
			 days after each member is appointed under subsection (c)(1), the Commission
			 shall hold its initial meeting.
				(2)MeetingsThe
			 Commission shall meet at the call of the Chairperson or a majority of its
			 members.
				(3)QuorumA
			 majority of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(e)Pay
				(1)Rates of
			 payExcept as provided in paragraph (2), members shall serve
			 without pay.
				(2)Travel
			 expenseEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(f)Staff
				(1)DirectorThe
			 Commission shall have a director who shall be appointed by the
			 Chairperson.
				(2)StaffSubject
			 to rules prescribed by the Commission, the Chairperson may appoint additional
			 personnel as the Chairperson considers appropriate.
				(3)Applicability of
			 certain civil service lawsThe director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
				(4)Experts and
			 consultantsSubject to rules prescribed by the Commission, the
			 Chairperson may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code.
				(5)Staff to federal
			 agenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this section.
				(g)Powers of
			 Commission
				(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
				(2)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(3)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this Act. Upon request of the
			 Chairperson of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
				(4)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
				(5)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
				(h)ReportNot later than 60 days after the initial
			 meeting under subsection (d)(1), the Commission shall submit to the Committee
			 on Veterans’ Affairs of the House of Representatives and the Committee on
			 Veterans’ Affairs of the Senate a report on the evaluation made under
			 subsection (b), including—
				(1)the results of the evaluation;
				(2)a
			 list of States ranked in order of the amount of benefits provided to covered
			 veterans residing in the State;
				(3)the recommended
			 amount of benefits the Commission determines necessary for a State to provide
			 covered veterans residing in the State to ensure that such veterans have
			 adequate care, assistance, and financial security;
				(4)recommendations as to how States can
			 improve the benefits provided to covered veterans residing in the State;
				(5)relevant
			 background and statistical information associated with the recommendations
			 under paragraphs (3) and (4); and
				(6)other information
			 the Commission determines appropriate.
				(i)TerminationThe Commission shall terminate on the date
			 that is two months after the date on which the Commission submits the report
			 pursuant to subsection (h).
			(j)Covered veteran
			 definedIn this section, the term covered veteran
			 means a veteran with a disability that is—
				(1)rated total for
			 the purposes of disability compensation under chapter 11 of title 38, United
			 States Code; and
				(2)based upon an
			 impairment reasonably certain to continue throughout the life of the
			 veteran.
				
